Per Curiam:
The order should be modified by striking out the first clause, which orders that the value of the property in controversy in the action of Sophie Nugent, plaintiff, against the Onward Construction Company, defendant, be and it hereby is fixed at $8,000, and that the petitioner is adjudged to have a lien upon said action for his compensation; and by inserting in lieu thereof a clause that the petitioner bring into this proceeding Sophie Nugent, the plaintiff, before the first hearing before the referee; and that the referee also take proof as to the value of the property which was the subject of the controversy; and as so modified the order should be affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Miller,, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.